CONCURRING OPINION
Barber, Judge:
I concur in the conclusions reached by the court, but it would, in my opinion, be more in conformity with the established practice of this court to enter judgment denying the motion to dismiss without now handing down an opinion.
The only controverted issue is whether or not a case or controversy,, within the meaning of section 2 of Article III of the Constitution,, is presented, of which this court, as an inferior court, ordained and established by Congress under section 1 of said article, has jurisdiction. An opinion on that question can better be written after thn case has been heard on the merits. So far as I recall, our practice has been, when a motion to dismiss for want of jurisdiction is denied,. to discuss all relevant questions in the opinion handed down when the case is heard and decided upon the merits.
See Atlantic Transport Co. v. United States, 5 Ct. Cust. Appls. 373, T. D. 34872; Fish v. United States, 12 Ct. Cust. Appls. 308, T. D. 40315.